Citation Nr: 0609541	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for tinea 
cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In December 2005, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned.  A 
transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

This duty to assist requires that VA make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c).  The veteran, during his 
hearing in December 2005, stated that he had been treated for 
tinea cruris at the Bay Pines, Florida, VA Medical Center 
(MC) after June 2005, which is date of the most recent VAMC 
records contained in the claims file.  Although the record 
was held open after the hearing for 60 days, so that these 
records could be obtained and associated with the claims 
file, such was not accomplished.  These more recent VA 
medical records must be obtained prior to appellate review.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
In the case of Ardison v. Brown, 6 Vet. App. 405, 408 (1994), 
the U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) noted the difficulty 
in scheduling an examination for a disease cyclical in the 
manifestation of its symptoms, such as tinea pedis.  The 
Court held that VA must conduct an examination during the 
active stage of the disease.  Ardison, 6 Vet. App. at 405.  
In so holding, the Court stated: "It is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed."  Id. at 
407 (quoting Bowers v. Derwinski, 2 Vet. App. 675, 676, and 
citing 38 C.F.R. § 4.1).  The veteran stated that the last VA 
examination for his tinea cruris was conducted in November 
2004.  He notes that his condition is much worse during the 
warmer months.  Accordingly, the Board is of the opinion that 
another examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment for his skin 
disorder at the Bay Pines VAMC subsequent 
to June 2005.  In the event he identifies 
any other source of treatment for this 
disability, VA or private, such records 
should be obtained for inclusion in the 
claims file.

2.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his service-connected tinea 
cruris.  The claims folder and all 
associated materials must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
folder and all associated materials have, 
in fact, been reviewed.  The examiner's 
report must indicate whether the following 
exist and to what extent:

a.	Exudation, exfoliation, crusting, or 
itching on an extensive area. 
b.	Constant exudation or itching. 
c.	Extensive lesions, or marked 
disfigurement. 
d.	Ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or that the disorder is 
exceptionally repugnant. 
e.	The examiner should also address the 
percentage of the veteran's body as well 
as exposed areas affected by this 
condition and the need for any systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs and the length of 
time required for their use (less than 6 
weeks; 6 weeks or more; or constantly) 
during the past 12-month period.  The 
presence or absence of scarring should be 
noted and, if present, their size. 

The rationale for all opinions must be set 
forth in writing.

3.  The RO should readjudicate the 
veteran's claim for an increased rating for 
an increased (compensable) rating for tinea 
cruris under the old and revised rating 
criteria.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

